JUSTICE QUETSCH, concurring in part and dissenting in part: I concur in the majority’s opinion insofar as it finds that defendant was denied the effective assistance of counsel, reverses the defendant’s conviction, and remands this case for a new trial. However, I respectfully dissent from the majority opinion on the issue of whether the trial court was correct in denying defendant’s motion to suppress. The majority effectively concedes that the sole reason, in the mind of the police, for stopping and searching defendant’s vehicle was the “tip” “heard from some students,” by a school counselor, and passed on to the police by that counselor, that there was a gun in the defendant’s car. The majority then concedes that this “information” upon which the officers acted was from an anonymous source (unidentified students). Next, the majority leaps, without any foundation in the record, to the conclusion that the “source” was “known and reliable,” evidently because, having been heralded to the police by a counselor, the otherwise unreliable, uncorroborated hearsay became purified and suddenly “reliable.” The majority does not explain, nor can it, how the police, having “heard it through the grapevine,” could have any reasonable basis for either stopping or searching defendant’s car, in spite of the ominous shading (Read: “Totality of the Facts and Circumstances”) given in the majority’s opinion to the presence in the car of a baseball bat(!) (not a good omen for innocent baseball players) and the vague and tenuous belief of the school principal that defendant should not have been in a publicly owned parking lot driveway after being suspended. The police in this case had no reason to believe that the “information” that they had received, through the medium of a guidance counselor, from unidentified students was reliable. In my judgment, this court is ignoring its own precedent established in People v. Moraca (1984), 124 Ill. App. 3d 561, 564-65, and vainly attempts to equate the legal effect of the facts in the case at bar with those in Adams v. Williams (1972), 407 U.S. 143, 32 L. Ed. 2d 612, 92 S. Ct. 1921, and People v. Tisler (1984), 103 Ill. 2d 226, 231-34. There was no probable cause for the search in this case, and the “tip” which formed the basis for the police search did not meet those standards of reliability required by law. See Moraca, 124 Ill. App. 3d at 565. I would reverse, as clearly erroneous, the trial court’s order denying defendant’s motion to suppress.